Citation Nr: 1107946	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
prior to June 9, 2010, and in excess of 50 percent from June 9, 
2010, for chronic brain syndrome (CBS) with headaches due to an 
intracranial infection.

2.  Whether the severance of service connection for tinnitus was 
proper.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had military service July 1951 to August 1954.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
By that rating action, the RO continued a 30 percent rating to 
the service-connected CBS with headaches due to an intracranial 
infection.

In June 2009, the Board reopened and remanded the issue of a 
disability rating in excess of 30 percent for CBS with headaches 
due to an intracranial infection for further development.  By a 
June 2010 rating decision, the RO assigned a 50 percent 
disability rating for CBS, effective June 9, 2010.  

This case was again remanded by the Board in September 2010 for 
further development.  

As previously noted in the June 2009 and September 2010 Board 
remands, the issue of entitlement to an increased compensable 
rating for left ear hearing has been raised by the record but has 
not been adjudicated by the RO.  Thus, this issue is once again 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for a 
disability rating in excess of 30 percent prior to June 9, 2010, 
and in excess of 50 percent from June 9, 2010, for CBS with 
headaches due to an intracranial infection and whether the 
severance of service connection for tinnitus was proper.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  Regrettably, this case must be remanded again for a VA 
examination.  

CBS

In the June 2009 and September 2010 remand directives, the Board 
instructed the RO, via the AMC, to provide the Veteran with VA 
psychiatric and neurological examinations to determine the 
psychiatric and neurological residuals of the Veteran's service-
connected CBS with headaches due to an intracranial infection.  
Of significance, the examiners were also requested to identify 
all neurological residuals of the Veteran's service-connected CBS 
with headaches due to intracranial infection, such as the 
presence of any hemiplegia, epileptiform seizures, facial nerve 
paralysis, or any other purely neurological disabilities 
associated with brain trauma.  

In a June 2010 VA neuropsychiatric examination reflects that 
while the VA examiner provided a detailed discussion of the 
Veteran's cognitive impairment and its etiological relationship 
to the service-connected CBS, an examination that addressed the 
neurological residuals of the CBS (e.g., hemiplegia, epileptiform 
seizures) was absent.  

In an October 2010 VA neurological examination, the VA examiner 
found that the Veteran had the presence of migraine headaches and 
diagnosed the Veteran with "chronic brain syndrome with 
residuals of headaches, a residual of meningitis and exacerbated 
this past 5 or so years by development of Alzheimer's disease, 
multiple comorbidities, and cervical spinal stenosis."  The VA 
examiner also noted there was "[no evidence] of hemiplegia, 
epileptiform seizures, facial nerve paralysis or any other 
neurological diagnoses, although other neurological effects have 
been detailed in the previous C&P exam for which the Veteran was 
granted 50 [percent] service connected rating for brain syndrome, 
as above."  

The October 2010 VA examination, appears to suggest that the 
Veteran's headaches are a diagnosed residual of the Veteran's CBS 
and that the Veteran has no neurological diagnoses, however, she 
also notes that neurological effects were detailed in the prior 
VA examination.  As noted above, the Board observes that the June 
2010 VA examination did not, in fact, address the neurological 
residuals of CBS as suggested by the October 2010 VA examiner.  
The Board also notes that the October 2010 VA examiner was a 
nurse practitioner, and therefore was not an appropriate 
specialist to provide a neurological evaluation.  As such, there 
is still a question as to whether the Veteran has any purely 
neurological disabilities related to his service-connected CBS, 
specifically to include his headaches.  Thus, the Board finds 
that this claim must be remanded for a VA a neurology specialist 
to provide an opinion addressing whether the Veteran has any 
purely neurological disabilities related to his service-connected 
CBS, specifically whether the Veteran's headaches are a 
neurological disability related to his CBS.  

The absence of the requested information constitutes a procedural 
defect requiring a further remand.  38 C.F.R. § 19.9 (2010); see 
also 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).  The Board 
notes that the above-cited regulation was amended in September 
2008, however, the new rating criteria apply only to "all 
applications for benefits received by VA on or after October 23, 
2008."  As VA received the Veteran's increased evaluation claim 
prior to October 23, 2008, the regulatory change is not 
applicable.

The Board also finds that in the April 2009 VA form 9, the 
Veteran requested to have a Board hearing in Washington D.C.   It 
appears, however, that no further action was taken on this matter 
following the April 2009 VA Form 9.  The Board acknowledges that 
the information of record indicates that the Veteran's address is 
located in upstate New York, closer to the Buffalo Regional 
Office, than to Washington, D.C., therefore, the RO should 
contact the Veteran and request clarification if he would like a 
Board hearing at the local VA office, via personal hearing or 
videoconference hearing, or whether he does in fact wish to have 
a BVA hearing in Washington D.C.  

Tinnitus

In the April 2010 VA form 9, the Veteran also reported that he 
intended to appeal the issue of the "stoppage of his service-
connected disability of tinnitus" and he reported that the 
ringing in his ears had become a major problem over the years 
which was due to traumatic noise exposure during his active 
service, wherein he was involved in combat during the Korean War.  

While special wording is not required, a notice of disagreement 
(NOD) must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for appellate 
review.  38 C.F.R. §§ 20.201 (2010); Gallegos v. Principi, 283 
F.3d 1309, 1313-15 (Fed. Cir. 2002).  The actual wording of the 
communication and the context in which it was written determines 
whether a written communication constitutes a valid NOD.  Jarvis 
v. West, 12 Vet. App. 559, 561 (1999).

As the April 2009 VA form 9 expressed disagreement with the 
severance of service connection for tinnitus, thereby indicating 
a desire for appellate review, the Board will resolve reasonable 
doubt in favor of the Veteran and construe this document as a 
valid NOD on the issue of an initial disability rating in excess 
of 10 percent for depression.  See 38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. § 20.201 (2010) (defining a notice of 
disagreement).  Thus, the Veteran is entitled to a statement of 
the case (SOC) addressing this claim.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Where an SOC has not been provided following the timely filing of 
a notice of disagreement, a remand, not a referral to the RO, is 
required by the Board. Manlincon v. West, 12 Vet. App. 238 
(1999).  As noted above, such action is warranted in this case.  

To ensure due process of law, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should forward the claims file 
to a neurology specialist, to review the 
claims file, including a copy of this 
remand, the June 2010 VA examination, 
and the October 2010 VA examination, to 
determine the neurological impairment 
resulting from the service-connected chronic 
brain syndrome (CBS).  The examiner must 
report receipt and review of these materials 
in any report generated as a result of this 
remand.

The examiner is then asked to furnish an 
opinion with respect to the following:  

(a).  Identify all neurological residuals of 
the Veteran's CBS with headaches due to 
intracranial infection and specifically 
address whether the Veteran has hemiplegia, 
epileptiform seizures, facial nerve paralysis 
(Diagnostic Codes 8205-8412), or any other 
purely neurological disabilities associated 
with trauma to the brain, specifically to 
include whether the Veteran's headaches are a 
neurological residual that is related to the 
Veteran's CBS.  

(b).  Describe the effects that the Veteran's 
service-connected disability CBS with 
headaches due to an intracranial infection, 
as separated from any other cause of 
headaches, has on his daily activity and how 
the disability impairs him functionally.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

2.  Please send the Veteran a letter 
requesting him to clarify whether he would 
like a hearing before a Veterans' Law Judge 
of the Board at the RO in Buffalo, New York 
or whether he would like a hearing before a 
Veterans' Law Judge of the Board at the VA 
Central Office in Washington, D.C.  

3.  If the Veteran decides to attend a 
hearing before a Veterans' Law Judge of the 
Board at the RO, the RO should schedule the 
Veteran for a hearing before a Veterans Law 
Judge of the Board sitting at the RO.  In 
doing so, the RO should advise the Veteran, 
at his latest address of record, of the 
hearing location, date and time.

4.  If the Veteran decides to attend a 
hearing before a Veterans' Law Judge of the 
Board at the VA Central Office in Washington, 
D.C., this case should be returned to the 
Board for appropriate action.

5.  The RO/AMC should furnish the Veteran and 
his representative a statement of the case 
(SOC) that addresses the issue of whether the 
severance of service connection for tinnitus 
was proper, to include notification of the 
need, and the appropriate time period, in 
which to file a substantive appeal to perfect 
an appeal of the issue, in accordance with 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 19.30 (2010).  The RO/AMC should return 
this discrete issue to the Board only if the 
Veteran files a timely substantive appeal 
with respect to this issue.

6.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should once again readjudicate the 
issue of entitlement to a disability rating 
in excess of 30 percent prior to June 9, 
2010, and in excess of 50 percent from June 
9, 2010, for CBS with headaches due to an 
intracranial infection.  If the determination 
remains adverse to the Veteran, the RO/AMC 
should furnish the Veteran and his 
representative, if any, a supplemental 
statement of the case and they should be 
given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



